


Exhibit 10.50


[kbhomea01.jpg]


AMENDMENT TO
AMENDED AND RESTATED KB HOME 1999 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
This Amendment to Amended and Restated KB Home 1999 Incentive Plan Non-Qualified
Stock Option Agreement is effective July 17, 2014 and is applicable to the
Non-Qualified Stock Option Agreement (the “Agreement”) by and between KB Home
(the “Company”) and [___________] (the “Optionee”) dated [_______].
The Agreement is hereby amended to add the following provisions:
“Notwithstanding any other term hereof, if the termination of Optionee’s
employment with the Company or its Subsidiaries prior to the date established
pursuant to Section 4(i) is as a result of Optionee’s death or Disability, the
Option shall be exercisable until the date established pursuant to Section 4(i).
For these purposes, “Disability” means (i) “disability” as defined in any
employment agreement then in effect between Optionee and the Company or
applicable Subsidiary or (ii) if not defined therein, or if there shall be no
such agreement, “disability” as defined in the long-term disability plan then
maintained by the Company or applicable Subsidiary, or (iii) if there shall be
no plan, a medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes Optionee to be
unable to perform in all material respects his or her duties and
responsibilities to the Company or applicable Subsidiary or any substantially
similar duties and responsibilities. The Company shall have the sole right to
determine whether Optionee’s termination of employment constitutes a
Disability.”
Except as expressly amended by this Amendment, the Agreement remains unaltered
and in full force and effect.


KB HOME








By: __________________________________________
Thomas F. Norton
Senior Vice President, Human Resources




